Case 0:19-cv-61707-RKA Document 24 Entered on FLSD Docket 11/08/2019 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 FT. LAUDERDALE DIVISION

                                  CASE NO. 0:19-cv-61707-RKA

  ROBERT JASPER GRIFFITH,
  MARK CHRISTOPHER ROWE SETAL,
  MELVIN ROBERT CARTER,
  ARMANDO JESUS CANIZAREZ,

         Plaintiffs,
  v.

  INTEGRATED TECH GROUP, LLC,

        Defendant.
  _____________________________________/

                                     JOINT STATUS REPORT

         Plaintiffs, ROBERT JASPER GRIFFITH, MARK CHRISTOPHER ROWE SETAL,

  MELVIN ROBERT CARTER, and ARMANDO JESUS CANIZARES (“Plaintiffs”) and

  Defendant, INTEGRATED TECH GROUP, LLC (“ITG” or “Defendant”) (collectively, the

  “Parties”), pursuant to the Court’s Order Granting Joint Motion to Stay Case Pending Arbitration

  [ECF No. 22], hereby submit this interim status report to update the Court on the progress of the

  arbitration proceedings, and state as follows:

             1. On September 9, 2019, the Parties stipulated and jointly moved the Court, pursuant

  to each Plaintiff’s respective valid and binding arbitration agreement, to stay the underlying

  proceedings pending separate arbitration of each Plaintiffs’ claims [ECF No. 21].

             2.   On September 11, 2019, the Court granted the Parties’ motion, stayed and

  administratively closed the case, and required that the Parties jointly file with the Court a status

  report regarding the status of the arbitration proceedings [ECF No. 22].
Case 0:19-cv-61707-RKA Document 24 Entered on FLSD Docket 11/08/2019 Page 2 of 2




                3. Plaintiffs have not filed a Demand for Arbitration (“Demand”) with the American

  Arbitration Association (“AAA”) as required by each Plaintiff’s respective arbitration agreement,

  but anticipate filing the Demand shortly.

                4. Accordingly, arbitration proceedings have not yet commenced before the AAA.

                5. The Parties will work together in good-faith to proceed with separate and binding

  arbitration before the AAA of each Plaintiff’s respective claims upon the filing by each Plaintiff

  of separate Demands with the AAA.



  Dated: 8th day of November, 2019                      Respectfully submitted,


   KOZ LAW, P.A.                                        LITTLER MENDELSON, P.C.
   320 S.E. 9th Street                                  Wells Fargo Center
   Fort Lauderdale, Florida 33316                       333 SE 2nd Avenue, Suite 2700
   Phone: (786) 924-9929                                Miami, Florida 33131
   Fax: (786) 358-6071                                  Phone: (305) 400-7500
                                                        Fax: (305) 675-8497
   By: /s/ Elliot A. Kozolchyk
   Elliot A. Kozolchyk, Esq.                            By: /s/ Christopher T. Perré
   Florida Bar No. 74791                                Sherril M. Colombo, Esq.
   E-mail: ekoz@kozlawfirm.com                          Florida Bar No. 948799
                                                        Email: scolombo@littler.com
   Counsel for Plaintiffs                               Stefanie Mederos, Esq.
                                                        Florida Bar No. 12041
                                                        Email: smederos@littler.com
                                                        Christopher T. Perré, Esq.
                                                        Florida Bar No. 123902
                                                        E-mail: cperre@littler.com

                                                        Counsel for Defendant




  4824-2161-3739.1 102552.1005
